Exhibit 10.1
PLUMAS BANK
EXECUTIVE SALARY CONTINUATION AGREEMENT
This Amended and Restated Executive Salary Continuation Agreement (Agreement) is
entered into this 17th day of December, 2008, by and between Plumas Bank, a
corporation organized under the laws of the State of California (the
“Employer”), and Andrew J. Ryback, an individual residing in the State of
California (hereinafter referred to as the “Executive”).
RECITALS
WHEREAS, the Executive is in the employ of the Employer, and has faithfully
served the Employer for many years. It is the consensus of the Board of
Directors (Board) and its compensation committee that the Executive’s services
have been of exceptional merit and an invaluable contribution to the profits and
position of the Employer in its field of activity; and
WHEREAS, the Employer and the Executive are parties to that certain Executive
Salary Continuation Agreement, dated August 23, 2005, which provides for the
payment of certain benefits; and
WHEREAS, it is deemed to be in the best interests of the Employer to provide the
Executive with certain salary continuation benefits, on the terms and conditions
set forth herein, in order to reasonably induce the Executive to remain in the
Employer’s employment; and
WHEREAS, section 885 of the American Jobs Creation Act of 2004 amended the
Internal Revenue Code (Code) to add section 409A implementing detailed rules
regarding deferred compensation; and
WHEREAS, Notice 2005-1 was subsequently issued by the Treasury Department
providing additional guidance on transitioning a plan of deferred compensation,
such as this Agreement, into compliance with Code section 409A. Notice 2005-1
announced that a deferred compensation plan subject to Code section 409A must be
operated in good faith compliance with the provisions of Code section 409A and
Notice 2005-1 during the 2005 calendar year. Supplemental guidance from the IRS
has extended the good faith compliance period through December 31, 2008. Final
Treasury Regulations were issued on April 10, 2007 and are effective January 1,
2009; and
WHEREAS, the Treasury Department issued Notice 2007-86 extending transitional
guidance regarding Code section 409A whereby a plan may be amended by
December 31, 2008 to provide new payment elections with respect to the time and
form of payment of deferred compensation subject to section 409A and that such
amendment will not be treated as a change in the time or form of payment under
Code section 409A(a)(4) or an acceleration of a payment under section
409A(a)(3), provided the plan is so amended on or before December 31, 2008 and
the amendment may only apply to amounts that would not otherwise be payable in
2008 nor cause an amount to be paid in 2008 that would not otherwise be payable
in 2008.

 

 



--------------------------------------------------------------------------------



 



ACCORDINGLY, it is the desire of the Employer and the Executive to enter into
this amended and restated Agreement in good faith compliance with the
requirements of Code section 409A and the final Treasury regulations.
NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Executive and
the Employer agree as follows:
AGREEMENT
ARTICLE I. TERMS AND DEFINITIONS

1.01  
Administrator. The Employer shall be the “Administrator” and, solely for the
purposes of ERISA, the “fiduciary” of this Agreement where a fiduciary is
required by ERISA.

1.02  
Annual Benefit. The term “Annual Benefit” shall mean an annual sum of sixty-two
thousand dollars ($62,000) multiplied by the Applicable Percentage (defined
below) and then reduced to the extent required: (i) under the other provisions
of this Agreement; (ii) by reason of the lawful order of any regulatory agency
or body having jurisdiction over the Employer; and (iii) in order for the
Employer to properly comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(e.g., FICA, FUTA, SDI).

1.03  
Applicable Percentage. The term “Applicable Percentage” shall mean that
percentage listed on Schedule “A” attached hereto which is adjacent to the
number of complete years (with a “year” being the performance of personal
services for or on behalf of the Employer as an employee for a period of three
hundred sixty-five (365) days) which have elapsed starting from the Effective
Date of this Agreement and ending on the date payments are to first begin under
the terms of this Agreement. In the event that Executive’s employment with
Employer is terminated other than by reason of disability, Normal Retirement,
Retirement or voluntary termination on the part of Executive, Executive shall be
deemed for purposes of determining the number of complete years to have
completed a year of service in its entirety for any partial year of service
after the last anniversary date of the Effective Date during which the
Executive’s employment is terminated.

CHANG
RUTHENBERG
& LONG PC

 

-2-



--------------------------------------------------------------------------------



 



1.04  
Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.05  
Disability/Disabled. The term “Disability” or “Disabled” shall mean the
Executive: (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees or
directors of the Employer. Medical determination of Disability may be made by
either the Social Security Administration or by the provider of an accident or
health plan covering employees or directors of the Employer provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of the preceding sentence. Upon the request of
the plan administrator, the Executive must submit proof to the plan
administrator of the Social Security Administration’s or the provider’s
determination.

1.06  
Early Retirement Date. The term “Early Retirement Date” shall mean the
Retirement (as defined below) of the Executive on a date which occurs after the
date Executive reaches age sixty (60) and prior to the date Executive reaches
age sixty-five (65).

1.07  
Effective Date. The term “Effective Date” shall mean the date upon which this
Agreement was entered into by the parties, as first written above.

1.08  
ERISA. The term “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.

1.09 Plan Year. The term “Plan Year” shall mean the Employer’s calendar year.

1.10  
Retirement/Retires. The term “Retirement” or “Retires” shall mean the date
acknowledged in Executive’s written notice to the Employer of the Executive’s
Termination of Employment.

CHANG
RUTHENBERG
& LONG PC

 

-3-



--------------------------------------------------------------------------------



 



1.11  
Specified Employee. The term “Specified Employee” shall mean an employee who at
the time of Termination of Employment is a key employee of the Employer, if any
stock of the Employer is publicly traded on an established securities market or
otherwise. For purposes of this Agreement, an employee is a key employee if the
employee meets the requirements of Code section 416(i)(1)(A)(i), (ii), or (iii)
(applied in accordance with the regulations thereunder and disregarding section
416(i)(5)) at any time during the twelve (12) month period ending on December 31
(the “identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

1.12  
Termination of Employment. “Termination of Employment” shall mean termination of
the Executive’s employment with the Employer for reasons other than death or
Disability. Whether a Termination of Employment has occurred is determined based
on whether the facts and circumstances indicate that the Employer and the
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Employer if the Executive has been providing
services to the Employer less than thirty-six (36) months).

1.13  
Unforeseeable Emergency. The term “Unforeseeable Emergency” shall mean a severe
financial hardship to the Executive resulting from an illness or accident of the
Executive, the Executive’s spouse, the Beneficiary, or the Executive’s dependent
(as defined in section 152(a) of the Code), loss of the Executive’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Executive.

ARTICLE II. SCOPE, PURPOSE AND EFFECT

2.01  
Contract of Employment. Although this Agreement is intended to provide the
Executive with an additional incentive to remain in the employ of the Employer,
this Agreement shall not be deemed to constitute a contract of employment
between the Executive and the Employer nor shall any provision of this Agreement
restrict or expand the right of the Employer to terminate the Executive’s
employment. This Agreement shall have no impact or effect upon any separate
written Employment Agreement which the Executive may have with the Employer, it
being the parties’ intention and agreement that unless this Agreement is
specifically referenced in said Employment Agreement (or any modification
thereto), this Agreement (and the Employer’s obligations hereunder) shall stand
separate and apart and shall have no effect upon, nor be affected by, the terms
and provisions of said Employment Agreement.

CHANG
RUTHENBERG
& LONG PC

 

-4-



--------------------------------------------------------------------------------



 



2.02  
Fringe Benefit. The benefits provided by this Agreement are granted by the
Employer as a fringe benefit to the Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.

ARTICLE III. PAYMENTS UPON OR AFTER RETIREMENT

3.01  
Payments Upon Retirement. If the Executive shall remain in the continuous
employment of the Employer until attaining sixty-five (65) years of age, the
Executive shall be entitled to be paid, as his normal retirement benefit, the
Annual Benefit, as defined above, for a period of fifteen (15) years, in one
hundred eighty (180) equal monthly installments, with each installment to be
paid on the first day of each month, beginning with the month following the
month in which the Executive Retires.

3.02  
Payments in the Event of Death After Retirement. In the event of Executive’s
death following Retirement, no death benefit shall be provided under this
Agreement.

ARTICLE IV. PAYMENTS IN THE EVENT OF DEATH OR DISABILITY
OCCURS PRIOR TO RETIREMENT

4.01  
Payments in the Event of Death Prior to Retirement. In the event of Executive’s
death prior to Retirement, no death benefit shall be provided under this
Agreement.

4.02  
Payments in the Event of Disability Prior to Retirement. In the event the
Executive becomes Disabled while actively employed by the Employer at any time
after the date of this Agreement but prior to Retirement, the Executive shall:
(i) continue to be treated during such period of Disability as being gainfully
employed by the Employer, but shall not add applicable years of service for the
purpose of determining the Annual Benefit; and (ii) be entitled to be paid the
Annual Benefit for fifteen (15) years, as determined by the applicable years of
service at the time of Disability in one hundred eighty (180) equal monthly
installments, with each installment to be paid on the first day of each month,
beginning with the month following the earlier of (1) the month in which the
Executive attains sixty-five (65) years of age; or (2) the date upon which the
Executive is no longer entitled to receive disability benefits under the
Executive’s principal disability insurance policy. Upon Executive’s death, no
further payments will be made under this Article 4.02.

CHANG
RUTHENBERG
& LONG PC

 

-5-



--------------------------------------------------------------------------------



 



ARTICLE V. PAYMENTS IN THE EVENT EMPLOYMENT IS TERMINATED
OTHER THAN BY DISABILITY, RETIREMENT OR A CHANGE IN CONTROL
OF THE EMPLOYER

5.01  
Payments in the Event Employment is Terminated Other than by Death, Disability,
Retirement or a Change of Control of the Employer. As indicated in Article 2
above, the Employer reserves the right to terminate the Executive’s employment,
with or without cause, but subject to any written employment agreement which may
then exist, at any time prior to the Executive’s Retirement. In the event that
the employment of the Executive shall be terminated for any reason, including
voluntary Termination of Employment by the Executive, but other than by reason
of Disability, Retirement, or a Change of Control of the Employer as set forth
in Article 5.02, the Executive or his legal representative shall be entitled to
be paid the Annual Benefit for a period of fifteen (15) years, as determined by
the applicable years of service at the time of the Executive’s Termination of
Employment with the Employer, in one hundred eighty (180) equal monthly
installments, with each installment to be paid on the first day of each month,
beginning with the month following the month in which the Executive attains
sixty-five (65) years of age.

5.02  
Termination of Employment in the Event of a Change of Control. A “Terminating
Event” shall be defined as a change in the ownership or effective control of the
Employer, or in the ownership of a substantial portion of the assets of the
Employer, as such change is defined in section 409A of the Code and regulations
thereunder.

In the event the Executive’s employment terminates with the Employer or
Employer’s successor within twenty-four (24) months of a Terminating Event and
the Executive gives written notice to the Employer or the Employer’s successor
within thirty (30) calendar days of such Termination of Employment that the
termination is for the reason that a Terminating Event has occurred, the
Executive or his legal representative shall be entitled to be paid the Annual
Benefit with the Applicable Percentage equal to one hundred percent (100%), for
a period of fifteen (15) years, in one hundred eighty (180) equal monthly
installments, with each installment to be paid on the first day of each month,
beginning with the month following the month in which the Executive terminates
employment.
CHANG
RUTHENBERG
& LONG PC

 

-6-



--------------------------------------------------------------------------------



 



The Executive and Employer acknowledge that limitations on deductibility of the
Annual Benefit for federal income tax purposes may be imposed under, but not
limited to section 280G of the Code, and any successor to section 280G of the
Code. The increase in the Applicable Percentage pursuant to the application of
this Article 5.02 shall be limited to such increase in the Applicable Percentage
(which increase shall not result in the Applicable Percentage being greater than
one hundred percent (100%)) that results in the greatest amount of the Annual
Benefit that is deductible by the Employer for federal income tax purposes after
taking into account all other compensation payments to or for the benefit of the
Executive that are included in determining the deductibility of such payments
under section 280G of the Code or any successor to section 280G of the Code. In
the event that prior to the application of this Article 5.02, all other
compensation payments to or for the benefit of Executive results in the
limitation of the deductibility by Employer of such payments under section 280G
or any successor to section 280G of the Code, then this Article 5.02 shall not
be applicable.
ARTICLE VI. PAYMENTS IN THE EVENT THE EXECUTIVE
ELECTS EARLY RETIREMENT
The Executive shall have the right to elect to receive the Annual Benefit prior
to attaining sixty-five (65) years of age if he chooses to Retire on a date
which constitutes an Early Retirement Date as defined in Article 1.08 above. In
the event the Executive elects to Retire on a date which constitutes an Early
Retirement Date, the Executive shall be entitled to be paid the Annual Benefit
for a period of fifteen (15) years determined by the applicable years of service
at the time of early retirement, as defined above, in one hundred eighty
(180) equal monthly installments, with each installment to be paid on the first
day of each month, beginning with the month following the month in which Early
Retirement Date occurs.
ARTICLE VII.

7.01  
Hardship Distribution. The Employer may make a hardship distribution under the
circumstances described in Article 7.02 below. Any such distribution shall
require the adjustment described in Article 7.03 to any amounts to be paid under
Articles 3, 4, 5 or 6.

7.02  
Application for and Amount of Hardship Distribution. If an Unforeseeable
Emergency occurs, the Executive may petition the Board to receive a distribution
from the Agreement (a “Hardship Distribution”). The Board, in its sole
discretion, may grant such petition. If granted, the Executive shall receive,
within sixty (60) days, a Hardship Distribution from the Agreement only to the
extent deemed necessary by the Board to remedy the Unforeseeable Emergency, plus
an amount necessary to pay taxes reasonably anticipated as a result of the
distribution. In any event, the maximum amount which may be paid out pursuant to
this Article is the vested Annual Benefit as of the day that the Executive
petitioned the Board to receive a Hardship Distribution under this Article.

CHANG
RUTHENBERG
& LONG PC

 

-7-



--------------------------------------------------------------------------------



 



7.03  
Benefit Adjustment. At the time of any Hardship Distribution, the vested Annual
Benefit shall be reduced by the amount of the Hardship Distribution and the
benefits to be paid under Articles 3, 4, 5 or 6 hereof shall reflect such
reduced amount.

ARTICLE VIII.
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is considered a Specified Employee, the provisions of this Article
shall govern any distributions hereunder, which would otherwise be made to the
Executive due to a Termination of Employment. Such distributions shall not be
made during the first six (6) months following Termination of Employment unless
the Executive dies prior to the end of such six (6) month period. Rather, any
distribution which would otherwise be paid to the Executive during such period
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh (7th) month following the Termination of Employment. All subsequent
distributions shall be paid in the manner otherwise specified herein.
ARTICLE IX.
If, pursuant to Code section 409A, the Federal Insurance Contributions Act or
other State, local or foreign tax, the Executive becomes subject to tax on the
amounts deferred hereunder, then the Employer may make a limited distribution to
the Executive in accordance with the provisions of Treasury Regulations section
1.409A-3(j)(vi), (vii) and (xi). Any such distribution will decrease the
Executive’s benefit hereunder.
ARTICLE X.
Except as provided in Article 15.13, all changes in the form or timing of
distributions hereunder must be made by written amendment to this Agreement and
must comply with the following requirements. The changes:

  (a)  
may not accelerate the time or schedule of any distribution, except as provided
in Code section 409A and the regulations thereunder;

  (b)  
must, for benefits distributable under Articles 3 and 6, be made at least twelve
(12) months prior to the first scheduled distribution;

  (c)  
must, for benefits distributable under Articles 3, 5 and 6, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

  (d)  
must take effect not less than twelve (12) months after the election is made.

CHANG
RUTHENBERG
& LONG PC

 

-8-



--------------------------------------------------------------------------------



 



ARTICLE XI. RIGHT TO DETERMINE FUNDING METHODS
The Employer reserves the right to determine, in its sole and absolute
discretion, whether, to what extent and by what method, if any, to provide for
the payment of the amounts which may be payable to the Executive or the
Executive’s beneficiaries under the terms of this Agreement. In the event that
the Employer elects to fund this Agreement, in whole or in part, through the use
of life insurance or annuities, or both, the Employer shall determine the
ownership and beneficial interests of any such policy of life insurance or
annuity. The Employer further reserves the right, in its sole and absolute
discretion, to terminate any such policy, and any other device used to fund its
obligations under this Agreement, at any time, in whole or in part. Consistent
with Article 13 below, neither the Executive, the Executive’s spouse nor the
Executive’s beneficiaries shall have any right, title or interest in or to any
funding source or amount utilized by the Employer pursuant to this Agreement,
and any such funding source or amount shall not constitute security for the
performance of the Employer’s obligations pursuant to this Agreement. In
connection with the foregoing, the Executive agrees to execute such documents
and undergo such medical examinations or tests which the Employer may request
and which may be reasonably necessary to facilitate any funding for this
Agreement including, without limitation, the Employer’s acquisition of any
policy of insurance or annuity. Furthermore, a refusal by the Executive to
consent to, participate in and undergo any such medical examinations or tests
shall result in the immediate termination of this Agreement and the immediate
forfeiture by the Executive and the Executive’s beneficiaries of any and all
rights to payment hereunder.
ARTICLE XII. CLAIMS PROCEDURE
The Employer shall, but only to the extent necessary to comply with ERISA, be
designated as the named fiduciary under this Agreement and shall have authority
to control and manage the operation and administration of this Agreement.
Consistent therewith, the Employer shall make all determinations as to the
rights to benefits under this Agreement. Any decision by the Employer denying a
claim by the Executive or the Executive’s beneficiary for benefits under this
Agreement shall be stated in writing and delivered or mailed, via registered or
certified mail, to the Executive, the Executive’s spouse or the Executive’s
beneficiary, as the case may be. Such decision shall set forth the specific
reasons for the denial of a claim. In addition, the Employer shall provide the
Executive or the Executive’s beneficiary with a reasonable opportunity for a
full and fair review of the decision denying such claim.
CHANG
RUTHENBERG
& LONG PC

 

-9-



--------------------------------------------------------------------------------



 



ARTICLE XIII. STATUS OF AN UNSECURED GENERAL CREDITOR
Notwithstanding anything contained herein to the contrary: (i) neither the
Executive, the Executive’s spouse or the Executive’s beneficiary shall have any
legal or equitable rights, interests or claims in or to any specific property or
assets of the Employer; (ii) none of the Employer’s assets shall be held in or
under any trust for the benefit of the Executive or the Executive’s beneficiary
or held in any way as security for the fulfillment of the obligations of the
Employer under this Agreement; (iii) all of the Employer’s assets shall be and
remain the general unpledged and unrestricted assets of the Employer; (iv) the
Employer’s obligation under this Agreement shall be that of an unfunded and
unsecured promise by the Employer to pay money in the future; and (v) the
Executive and the Executive’s beneficiary shall be unsecured general creditors
with respect to any benefits which may be payable under the terms of this
Agreement.
ARTICLE XIV. COVENANT NOT TO INTERFERE
The Executive agrees not to take any action which prevents the Employer from
collecting the proceeds of any life insurance policy which the Employer may
happen to own at the time of the Executive’s death and of which the Employer is
the designated beneficiary.
ARTICLE XV. MISCELLANEOUS

15.01  
Opportunity to Consult with Independent Counsel. The Executive acknowledges that
he has been afforded the opportunity to consult with independent counsel of his
choosing regarding both the benefits granted to him under the terms of this
Agreement and the terms and conditions which may affect the Executive’s right to
these benefits. The Executive further acknowledges that he has read, understands
and consents to all of the terms and conditions of this Agreement, and that he
enters into this Agreement with a full understanding of its terms and
conditions.

15.02  
Arbitration of Disputes. All claims, disputes and other matters in question
arising out of or relating to this Agreement or the breach or interpretation
thereof, other than those matters which are to be determined by the Employer in
its sole and absolute discretion, shall be resolved by binding arbitration
before a representative member, selected by the mutual agreement of the parties,
of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), presently
located at 111 Pine Street, Suite 710, San Francisco, California. In the event
JAMS is unable or unwilling to conduct the arbitration provided for under the
terms of this paragraph, or has discontinued its business, the parties agree
that a representative member, selected by the mutual agreement of the parties,
of the American Arbitration Association (“AAA”), presently located at 417
Montgomery Street,

CHANG
RUTHENBERG
& LONG PC

 

-10-



--------------------------------------------------------------------------------



 



San Francisco, California, shall conduct the binding arbitration referred to in
this paragraph. Notice of the demand for arbitration shall be filed in writing
with the other party to this Agreement and with JAMS (or AAA, if necessary). In
no event shall the demand for arbitration be made after the date when
institution of legal or equitable proceedings based on such claim, dispute or
other matter in question would be barred by the applicable statute of
limitations. The arbitration shall be subject to such rules of procedure used or
established by JAMS, or if there are none, the rules of procedure used or
established by AAA. Any award rendered by JAMS or AAA shall be final and binding
upon the parties, and as applicable, their respective heirs, beneficiaries,
legal representatives, agents, successors and assigns, and may be entered in any
court having jurisdiction thereof. The obligation of the parties to arbitrate
pursuant to this clause shall be specifically enforceable in accordance with,
and shall be conducted consistently with, the provisions of Title 9 of Part 3 of
the California Code of Civil Procedure. Any arbitration hereunder shall be
conducted in Northern California, unless otherwise agreed to by the parties.

15.03  
Attorneys’ Fees. In the event of any arbitration or litigation concerning any
controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
the prevailing party shall be entitled to recover from the losing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

15.04  
Notice. Any notice required or permitted of either the Executive or the Employer
under this Agreement shall be deemed to have been duly given, if by personal
delivery, upon the date received by the party or its authorized representative;
if by facsimile, upon transmission to a telephone number previously provided by
the party to whom the facsimile is transmitted as reflected in the records of
the party transmitting the facsimile and upon reasonable confirmation of such
transmission; and if by mail, on the third day after mailing via U.S. first
class mail, registered or certified, postage prepaid and return receipt
requested, and addressed to the party at the address given below for the receipt
of notices, or such changed address as may be requested in writing by a party.

     
If to the Employer:
  Plumas Bank
 
  35 S. Lindan Ave.
 
  Quincy, CA 95971
 
  Attn: Mr. Daniel E. West
 
   
If to the Executive:
  Andrew J. Ryback
 
  5026 Chandler Road
 
  Quincy CA 95971

CHANG
RUTHENBERG
& LONG PC

 

-11-



--------------------------------------------------------------------------------



 



15.05  
Assignment. Neither the Executive nor any other beneficiary under this Agreement
shall have any power or right to transfer, assign, hypothecate, modify or
otherwise encumber any part or all of the amounts payable hereunder, nor, prior
to payment in accordance with the terms of this Agreement, shall any portion of
such amounts be: (i) subject to seizure by any creditor of any such beneficiary,
by a proceeding at law or in equity, for the payment of any debts, judgments,
alimony or separate maintenance obligations which may be owed by the Executive,
the Executive’s spouse, or any designated beneficiary; or (ii) transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. Any such
attempted assignment or transfer shall be void and shall terminate this
Agreement, and the Employer shall thereupon have no further liability hereunder.

15.06  
Binding Effect/Merger or Reorganization. This Agreement shall be binding upon
and inure to the benefit of the Executive and the Employer and, as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns. Accordingly, the Employer shall not merge or consolidate into or
with another corporation, or reorganize or sell substantially all of its assets
to another corporation, firm or person, unless and until such succeeding or
continuing corporation, firm or person agrees to assume and discharge the
obligations of the Employer under this Agreement. Upon the occurrence of such
event, the term “Employer” as used in this Agreement shall be deemed to refer to
such surviving or successor firm, person, entity or corporation.

15.07  
Nonwaiver. The failure of either party to enforce at any time or for any period
of time anyone or more of the terms or conditions of this Agreement shall not be
a waiver of such term(s) or condition(s) or of that party’s right thereafter to
enforce each and every term and condition of this Agreement.

15.08  
Partial Invalidity. If any term, provision, covenant or condition of this
Agreement is determined by an arbitrator or a court, as the case may be, to be
invalid, void, or unenforceable, such determination shall not render any other
term, provision, covenant or condition invalid, void or unenforceable, and the
Agreement shall remain in full force and effect notwithstanding such partial
invalidity.

CHANG
RUTHENBERG
& LONG PC

 

-12-



--------------------------------------------------------------------------------



 



15.09  
Entire Agreement. This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties with respect to the subject matter of
this Agreement and contains all of the covenants and agreements between the
parties with respect thereto. Each party to this Agreement acknowledges that no
other representations, inducements, promises or agreements, oral or otherwise,
have been made by any party, or anyone acting on behalf of any party, which are
not set forth herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding on either party.

15.10  
Amendments. Except as otherwise provided in this Article or Articles 15.14 and
15.15, below, this Agreement may be amended only by a written agreement signed
by the Employer and the Executive. However, the Employer may unilaterally amend
this Agreement to conform with written directives to the Employer from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.

15.11  
Paragraph Headings. The paragraph headings used in this Agreement are included
solely for the convenience of the parties and shall not affect or be used in
connection with the interpretation of this Agreement.

15.12  
No Strict Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any person.

15.13  
Governing Law. The laws of the State of California, other than those laws
denominated choice of law rules, and, where applicable, the rules and
regulations of: (i) the California Department of Financial Institutions;
(ii) the Board of Governors of Federal Reserve System; (iii) the Federal Deposit
Insurance Corporation; or (iv) any other regulatory agency or governmental
authority having jurisdiction over the Employer, shall govern the validity,
interpretation, construction and effect of this Agreement.

15.14  
Plan Termination Generally. Except as otherwise provided in Article 15.15, this
Agreement may be terminated only by a written agreement signed by the Employer
and the Executive. The benefit hereunder shall be the vested Annual Benefit as
of the date the Agreement is terminated. Except as provided in Article 15.15,
the termination of this Agreement shall not cause a distribution of benefits
under this Agreement. Rather, after such termination benefit distributions will
be made at the earliest distribution event permitted under Articles 3, 4, 5 or
6.

CHANG
RUTHENBERG
& LONG PC

 

-13-



--------------------------------------------------------------------------------



 



15.15  
Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
herein, this Agreement may be terminated by the Employer or its successor, and
distributions hereunder accelerated as provided below in the following
circumstances:

  (a)  
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Employer, or in the ownership of a
substantial portion of the assets of the Employer as described in section
409A(2)(A)(v) of the Code, provided that all distributions are made no later
than twelve (12) months following such termination of the Agreement and further
provided that all the Employer’s arrangements which are substantially similar to
the Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the such
terminations;

  (b)  
Upon the Employer’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of: (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

  (c)  
Upon the Employer’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that: (i) the termination and liquidation does not
occur proximate to a downturn in the financial health of the Employer, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Employer does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Employer takes all
necessary action to irrevocably terminate and liquidate the Agreement;

the Employer may distribute the vested Annual Benefit, determined as of the date
of the termination of the Agreement, to the Executive in a lump sum subject to
the above terms.
CHANG
RUTHENBERG
& LONG PC

 

-14-



--------------------------------------------------------------------------------



 



15.16  
Compliance with Code Section 409A. This Agreement shall be interpreted and
administered consistent with Code section 409A.

IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Quincy, Plumas County,
California.

         
THE EMPLOYER:
  THE EXECUTIVE:    
 
       
PLUMAS BANK
       
A California Corporation
       
 
       
/s/ Daniel E. West
  /s/ Andrew J. Ryback    
 
Daniel E. West
 
 
Andrew J. Ryback    
Chairman of the Board
       
 
       
/s/ Terrence J. Reeson
       
 
Terrence J. Reeson
       
Vice-Chairman of the Board
       

CHANG
RUTHENBERG
& LONG PC

 

-15-



--------------------------------------------------------------------------------



 



SCHEDULE A

          NUMBER OF COMPLETED       YEARS OF SERVICE   APPLICABLE   WHICH HAVE
ELAPSED   PERCENTAGE  
 
       
1
    4.5 %
2
    9.0 %
3
    13.5 %
4
    18.0 %
5
    22.5 %
6
    27.0 %
7
    31.5 %
8
    36.0 %
9
    41.5 %
10
    45.0 %
11
    49.5 %
12
    54.0 %
13
    58.5 %
14
    63.0 %
15
    67.5 %
16
    72.0 %
17
    76.5 %
18
    81.0 %
19
    85.5 %
20
    90.0 %
21
    92.0 %
22
    94.0 %
23
    96.0 %
24
    98.0 %
25 or more years
    100 %

CHANG
RUTHENBERG
& LONG PC

 

-16-